Citation Nr: 1758542	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  05-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than PTSD and substance abuse disorder, to include schizophrenia, and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD.

3.  Entitlement to an increased disability rating in excess of 50 percent for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD, schizophrenia, and/or constipation.

6.  Entitlement to service connection for a substance abuse disorder, to include as secondary to service-connected PTSD and/or schizophrenia.
7.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1977 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2001, June 2003, September 2012, and April 2017 from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board initially denied the Veteran's service connection claims for IBS and GERD in a May 2008 decision.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court vacated the Board's denial of these issues and remanded the matter to the Board for development consistent with the Memorandum decision.

In decisions dated in June 2011, September 2014, and March 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  Regarding the Veteran's service connection claim for a psychiatric disorder other than PTSD and a substance abuse disorder, his service connection claim for IBS, his increased rating claim for PTSD, and his claim for a TDIU, the Board finds that the RO substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

In August 2015, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  In an April 2016 letter, the Veteran was notified that the original DRO who conducted the hearing was unavailable to make a decision on his claims.  The letter also informed him that he could choose to have another hearing before a new a DRO or proceed without a new hearing.  In April 2016, the Veteran responded with a request for the RO to proceed without a new DRO hearing.

The Board notes that additional private treatment records dated from January 2017 to February 2017 and VA treatment records dated from December 2016 to July 2017 were associated with the claims file after the January 2017 supplemental statement of the case.  Regarding the Veteran's service connection claim for IBS, these records were either unrelated to the claim or duplicative of the evidence previously of record.  Regarding the Veteran's increased rating claim for PTSD, a review of these records shows continuing treatment and information that is consistent with that established in other records reviewed by the AOJ for this claim.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefits flowing to the Veteran are to be avoided).

The issues of entitlement to service connection for GERD, to include as secondary to service-connected PTSD, schizophrenia, and/or constipation; entitlement to service connection for a substance abuse disorder, to include as secondary to service-connected PTSD and/or schizophrenia; and entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed schizophrenia was manifest to a compensable degree within one year of separation from active service.

2.  The Veteran does not have a current diagnosis of IBS.

3.  For the entire period on appeal, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

4.  The Veteran meets the schedular criteria for a TDIU, and his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation for the entire period on appeal.





CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder other than PTSD and a substance abuse disorder, diagnosed as schizophrenia, is warranted.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish entitlement to service connection for IBS, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  Effective from February 15, 2011, the criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.124a, 4.130, Diagnostic Code 9411 (2017).

4.  Effective from February 15, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.59, 3.340, 4.1, 4.3, 4.6 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





II.  Law and Analysis

Entitlement to Service Connection for a Psychiatric Disorder other than PTSD, to include Schizophrenia and as Secondary to Service-Connected PTSD

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule does not apply to claims that have been certified for appeal to the Board or are pending before the Board on appeal before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorder and definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in June 2013, the DSM-IV is applicable in the current case.

For VA purposes, the term "psychosis" includes the following disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384 (2017).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board initially notes that the Veteran has a current diagnosis of schizophrenia under the DSM-IV criteria.  See October 2011 VA examination.

A review of the Veteran's STRs shows that no psychiatric abnormalities were noted or reported in his August 1977 enlistment examination or Report of Medical History.  On May 23, 1979, the Veteran reported a history of being under heavy amounts of pressure for the last couple of weeks.  He had slept very little and was experiencing a reduced appetite.  The assessment was personal crisis.  However, his psychiatric functioning was noted to be normal in his October 1979 separation examination.

The record reflects that after service, the Veteran and his wife divorced in 1980.  The Veteran also worked a prison guard from 1980 to until July 1981.  See October 1995 Social Security Administration (SSA) Record.  The Veteran reported that he found that job stressful, especially the attempts of inmates to mislead him.  See February 2004 VA examination.  In his job working as a prison guard, he began to feel that everyone was against him.  See May 1986 Private treatment record.

The Veteran has stated that when he began to see a therapist beginning in 1981, and he was diagnosed with severe depression with paranoid schizophrenia symptoms.  See October 2000 VA treatment record.  During the February 2004 VA examination, the Veteran reported that he started receiving psychoactive medications during his prison guard employment.  As the Veteran's employment in this position extended into 1981, the Board finds it consistent with his report that he began treatment during this year.  Moreover, these recent reports are similar to reports in previous records.  In May 1986, the Veteran reported that he began receiving mental health treatment in 1981 on an outpatient basis for his depression and hallucinations.  See May 1986 Private Treatment record.  He was treated with Trilafon, an antipsychotic, and Amitriptyline, an antidepressant.  The Veteran made another report that he first received treatment in 1981 in a March 1996 SSA Report of Continuing Disability.  He reported that he thought people were following him, making fun of him, and setting him up for failure.  The Veteran was noted have a diagnosis of schizophrenia, paranoid, subchronic, DSM-III, in May 1986.  

The Board notes that a May 1988 VA medical certificated stated that the Veteran started having a history of emotional and psychiatric problems in 1983.  However, the Veteran has made several other reports both before and after this record indicating that they began while he worked as prison guard around 1980.

In March 1987, an examining Master of Social Work (MSW) therapist noted that the Veteran had an Axis I diagnosis was schizophrenia paranoid subchronic, DSM III.  See March 1987 take Assessment, Mental Health Center of Mid-Iowa.  The therapist noted that the Veteran had experienced some difficulty while working as a prison guard between 1980 and 1981.  This therapist opined that these difficulties were probably the beginning evidence of psychosis.  Since that time, the Veteran had a history of unstable employment.

During a December 1995 VA examination, the Veteran reported that when he returned home from service, he was suspicious of his wife, and he kept asking her questions due to his belief that she had been unfaithful.  He received Axis I diagnoses of chronic paranoid schizophrenia, alcohol dependence that was continuous, and nicotine dependence that was continuous.  The examiner commented that the Veteran had a paranoid outlook before he was diagnosed with paranoid schizophrenia.

Regarding the question of direct service connection, a VA examiner provided a medical opinion in October 2014.  The examiner opined that it was less likely than not that the Veteran's schizophrenia had its onset during active duty service or within one year of his discharge from service.  The examiner noted that there was no evidence of symptoms of schizophrenia found in his military records or STRs.  The examiner also observed that the Veteran reported during the examination that his first mental healthcare was in Lacrosse, Wisconsin in the early 1980's.  The examiner stated that employment information from SSA indicated that this treatment took place in July 1981 when he left employment as a correctional officer at Anamosa.  No progress notes from that time were associated with the claims file.  

The examiner also noted the March 1987 record from Mental Health Center of Mid Iowa that the Veteran's reported difficulties as a prison guard were probably the beginning of evidence of psychosis, but noted that the social worker did not elaborate on observations to support that conclusion.  The examiner also noted that an April 1987 record form this facility indicated that the Veteran first reported being prescribed perphenazine in 1982 or 1983.  In addition, the May 1986 record from the same provider stated that the Veteran first reported hearing voices 5 years before the visit while attending school in Lacrosse.  The examiner stated that it was unlikely that the Veteran would have started his higher education in 1981 if he had experienced a recent onset of a psychotic disorder.

The Board finds that the reasoning behind the examiner's apparent decision to not place much significance on the March 1987 record is insufficient.  Despite the fact that this record did not specifically note the difficulties that the Veteran experienced a prison guard, the other evidence of record contains several reports, including reports that were contemporaneous with the March 1987 record, that the Veteran experienced symptoms of paranoia during this period of employment.  The same May 1986 record cited to by the examiner stated that the Veteran believed that everyone was against him in his work as prison guard.  The examiner's rationale focused more on the period when the Veteran first received treatment than the period when the symptoms may have first manifested.  Despite this emphasis, the examiner did not address the indication from treatment records that the Veteran received antipsychotic medication as early as 1981.  Moreover, the timeline reported in the May 1986 record appears to be incorrect.  The record stated that after the Veteran attended trade school in 1981, he began his work as a prison guard.  However, the SSA records reflect that this employment began in 1980 and ended July 1981. 

The March 1987 opinion from the social worker, the observation from the December 1995 VA examiner, as well as the other evidence of record reflects that he first displayed symptoms of psychosis between 1980 and 1981 while he was employed as a prison guard.  Resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's schizophrenia manifested to at least a compensable degree within a year of his discharge from active service.  Consequently, the Board finds that the Veteran meets the requirements for a presumption of service connection.  The Board notes that the Veteran has received diagnoses for different psychiatric disorders other than PTSD and a substance abuse disorder during this period, including anxiety and depression.  However, the evidence does not differentiate symptoms attributable to schizophrenia versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his schizophrenia.  Service connection for a psychiatric disorder, diagnosed as schizophrenia, is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Entitlement to Service Connection for IBS, to include as Secondary to Service-Connected PTSD

The Veteran contends that he had abdominal complaints during service that were manifestations of IBS.  The Board will first determine whether he has a current diagnosis.  The Veteran's STRs noted that on May 21, 1979, the Veteran complained of experiencing a burning sensation in his stomach for the past 2 to 3 days.  On May 24, 1979, the Veteran received Maalox.  At that time, he was assessed to have an irritated urethra as well as a personal crisis.  No subsequent reports of stomach complaints or treatment were noted in the remaining STRs or the October 1979 separation examination.

In September 1996, an upper gastrointestinal (UGI) and small bowel series stated that there food particles within the stomach, duodenum, and small bowel that precluded an evaluation for a polypoid lesion.  The study was otherwise unremarkable.  In an April 2002 VA treatment record, the Veteran was noted to have some post-prandial abdominal pain that relived by Rolaids.  However, it was later determined that the Veteran had appendicitis.  

During a February 2004 VA examination related to the Veteran's service connection claim for IBS, the only diagnosis was chronic constipation by history of the Veteran.  The examiner stated that the Veteran did not appear to meet the diagnostic criteria for IBS at the time of the examination.  The Veteran informed the examiner that he had been taking a lot of laxatives for as long as he could remember.  He reported that he was constipated without them.  The Veteran believed that his stomach problem began during service as he would experience stomach pains that he treated by taking Rolaids.  He reported that he was evaluated 1 to 2 times during service and given Maalox.  He also reported that he occasionally experienced diarrhea, with the last episode occurring around 2 months before the examination.  These episodes typically occurred once every 2 to 3 months, and the Veteran attributed them to the food he ate.  The Veteran additionally reported experiencing a lot of gas and flatulence.  

The examiner noted was some remote history of bright red blood per rectum (BRBPR), with the last episode around 1989.  However, the Veteran's weight was essentially stable with mild fluctuations.  The Veteran's abdomen was obese and soft. Positive bowel sounds were present in all quadrants. There was no guarding, tenderness, rebound, or rigidity.  No masses or hepatosplenomegaly were noted.  The examiner noted that an October 9, 2003 admission history and physical indicated a history of GERD and appendectomy.  The review of systems was positive for GERD symptoms, but negative for IBS-type symptoms.

In January 2007, a VA treatment record stated that the Veteran had symptoms of GERD.  His past medical history included GERD, and the negative UGI and small bowel series from December 1997.  The impression noted that he also had recurrent lower right abdominal pain with intermittent diarrhea.  The impression added that IBS was likely.  In November 2007, a record from Iowa Veterans Home noted a past medical history of constipation/IBS.  While the Veteran had problems with heartburn, there were no recent changes in his bowel habits.  The listed diagnoses included constipation/IBS.

In a July 2008 VA treatment record, the Veteran reported that he experienced abdominal pain in the middle of his chest with food becoming stuck in his abdomen.  He also had abdominal pain near the middle of his abdomen. The Veteran reported that he experienced diarrhea once a week.  He believed this issue was attributable to the laxative he was taking.

During an October 2011 VA examination, the examiner noted that the Veteran received a diagnosis of IBS on January 9, 2007.  The Veteran reported that he became constipated and had problems with chronic bowel movements only occurring once or twice a week.  He took some yellow pills as needed for constipation that his doctor was going to discontinue in the near future.  He rarely experienced abdominal pain, but the record stated that he was seen at the Mary Greely Hospital the previous week for this issue.  Abdominal pain occurred if had not experienced a bowel movement in a few days, and this symptoms resolved once a bowel movement occurred.  He did not know the diagnosis.  The record noted that IBS was not diagnosed until January 9, 2007, and this was a diagnosis of exclusion.  Numerous treatment records and a July 2008 VA examination indicated that the Veteran's constipation was secondary to medication he consumed.  The examiner noted that that a September 29, 2010 VA treatment record indicated that the Veteran abused laxatives and had chronic constipation.  

The examiner stated that there was no evidence that the Veteran experienced IBS while in the military.  The only relevant STRs from May 21, 1979 and May 24, 1979 reflected that the Veteran had urethritis (which has not relationship to IBS), anxiety, and personal problems.  The stomach pain noted on May 21, 1979 was likely treated with Maalox during the May 24, 1979 visit.  The October 1979 exit examination was absent of IBS symptoms or complaints.  An April 2008 treatment record noted that a coloscopy performed in 2006 was normal.  The examiner noted that IBS was not diagnosed until January 2007, and this diagnosis was a "garbage can diagnosis" or diagnosis of exclusion.  It could not be confirmed or denied by medical testing.  The examiner noted that if it was present at all, it was based on medication usage and laxative abuse.

In August 2015 opinion, G.U., ARNP, noted that the Veteran had a current, formal diagnosis IBS, but did not state what evidence was used for this observation.  In December 2015, a VA examiner stated that his review of the medical record, including the conflicting medical evidence, showed no evidence that the Veteran met the ROME III criteria for IBS.  The examiner explained that IBS is a gastrointestinal syndrome characterized by chronic abdominal pain and altered bowel habits in the absence of any organic cause.  The ROME III diagnostic criteria for IBS included recurrent abdominal pain or discomfort at least 3 days per month in the last three months associated with 3 or more of the following:  (1) improvement with defecation; (2) onset associated with a change in frequency of stool; and/or (3) onset associated with a change in form (appearance) of stool).  However, a review of the medical record showed that the Veteran had constipation and chronic laxative abuse.

During the August 2015 DRO hearing, the Veteran reported that he experienced problems with constipation.  When his representative questioned whether he also experienced diarrhea, the Veteran did not report any diarrhea and indicated that he usually just had constipation.  The Board notes that the Veteran is already service-connected for constipation.

The Board acknowledges that IBS was noted in the treatment records dated in 2007 during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  However, the most probative evidence of record reflects that these diagnoses were not an accurate assessment of the Veteran's symptoms.  The October 2011 VA examiner questioned the validity of the 2007 diagnosis as he noted it was diagnosis of exclusion due to the fact that there was no test for IBS.  Moreover, the December 2015 VA examiner clearly explained there was no evidence to suggest that the Veteran had an IBS diagnosis based on the accepted medical criteria.  Instead, the Veteran's symptoms were associated with constipation and laxative use.  His opinion is consistent with the observations of the VA examiners in February 2004 and October 2011.  The Board consequently finds that the December 2015 VA examiner's determination is more probative than the assessments made in 2007 and August 2015.

Besides the 2007 diagnoses and the conclusory diagnosis in August 2015, the remaining evidence of record fails to reflect that the Veteran received a diagnosis IBS at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowky v. Shinseki, 26 Vet. App. 289 (2013).  Based on the foregoing, the Board finds that the most probative evidence of record shows that the Veteran did not have a valid diagnosis of IBS during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is not warranted.  38 C.F.R. §§ 3.303.  

The Board acknowledges the Veteran's contention that he has IBS.  However, the Board finds that the Veteran is not competent to provide a diagnosis for such a disorder.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all questions of diagnosis are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the whether the Veteran has IBS is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the presence of a current disability based on his current complaints are not competent evidence of nexus or a diagnosis.  Further, any diagnosis of  IBS made based on his symptoms has been determined to be less probative than the opinions indicating that the Veteran does not suffer from IBS.

Absent evidence of a current disability, the preponderance of the evidence is against the service connection claim for IBS.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.

Entitlement to an Increased Disability Rating in Excess of 50 Percent for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on February 15, 2012.  Therefore, the period for consideration on appeal began on February 15, 2011, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In a March 24, 2011, a VA treatment record noted that the Veteran's appetite was pretty good, and his energy level was ok.  He reported staying up late.  The Veteran denied having suicidal or homicidal ideation.  He was noted to alert and attentive with normal speech and language.  The Veteran's affect was blunted/restricted/constricted, and his mood was at baseline.  He reported that he was not experiencing any perceptual disturbances.  He reported experiencing auditory hallucinations two times a week, and visual hallucinations once a month.  Both these symptoms were stable.  The Veteran's thought processes were normal and coherent, and there was no unusual thought content.  His insight and judgment were good.  He had an average fund of knowledge.  He denied having anxiety, mania, depression, or other symptoms of psychosis.  His last use of alcohol was on March 1, 2011.  He took a caffeine pill in the morning and drank Mountain Dew in the morning and evening.  No medication side effects were reported.  The Veteran reported that he spent much of the day with his girlfriend, and he performed his own housework.  His girlfriend helped him quite a bit with grocery shopping.  The Axis I diagnoses were schizoaffective disorder, chronic PTSD, and history of polysubstance abuse.  The GAF score was 45.  Similar findings were reported in June 2011, and the diagnoses and GAF score were unchanged.

In September 2011, the Veteran reported that he occasionally thought of wanting to harm himself, but it was noted that he was future oriented.  He denied having homicidal ideation.  The record stated that the Veteran did not have access to firearms, and he was not considered to be a high-risk patient at that time.  He reported drinking beer in the afternoon to calm down and relax.  The Veteran also reported moving after having problems with his previous landlord.  He still spent much of his day with his girlfriend, and he performed his personal housework and grocery shopping.  His thought process and association were normal and coherent.  Regarding his thought content, he had mild paranoia with his new neighbors.  His other reported symptoms were consistent with those previously noted.  The diagnoses and GAF score were the same.  

Later in September 2011, the Veteran was still oriented, but he was having a lot of perceptual issues with voices and thoughts while watching television, using the phone, or walking down the street.  There was a lot of paranoid thoughts and delusional thinking with distinct delusions of reference.  He was moderately anxious and depressed, but not suicidal or homicidal.  His affect was flat.  The Veteran behaved cooperatively, and his memory was intact.  The diagnoses were the same and the GAF score continued to be 45.

The Veteran was provided with a VA examination to evaluate his PTSD in October 2011.  The diagnoses were chronic PTSD, schizophrenia with both paranoid and affective aspects; and polysubstance dependence, in sustained remission.  The examiner noted that the Veteran received mental health care from VA, and he took medications that included citalopram, risperidone injections, and clonazepam.  His Seroquel had been discontinued that week.  The Veteran reported that he recently felt angrier, and he pushed people in stores when they seemed to be in his way.  He also stated that he did not get along well with the local population of college students as he perceived them to be making fun of him.

In terms of relationships, the examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  He had a girlfriend, and they lived separately.  During the past year, the Veteran and his girlfriend had socialized with another couple.  The man from the couple lived with the Veteran for a period, but they now saw less of this couple due to arguments and conflicts that occurred.  He did not have any other friends, and he saw his father infrequently.

The Veteran reported that he was responsible for his own housekeeping, but it was often neglected. The Veteran and his girlfriend largely stayed home, dine in, and did not watch much new or television.  He indicated that broadcasts were a lot of verbiage tended to activate his ideas of reference, and he sometimes misheard what was said, thinking it was about him.   He occasionally dined out with his girlfriend, but he did not go to the movies or concerts.  The Veteran reported that although he was uncomfortable with crowds, he had attended auto races where crowds were present.  

Regarding his substance use, the Veteran stated that he had been using marijuana approximately twice a week until he quit four months ago.  He reported that he drank 6 to 12 beers per week, but he did not consider it a problem.  The examiner commented that it appeared that the couple he previously socialized with often partied, and this behavior was one of the issues that caused the rift.

The Veteran was noted to have symptoms of depressed mood, anxiety and suspiciousness.  He also experienced a chronic sleep impairment and mild memory loss, such as forgetting names, directions, or recent events.  In addition, the Veteran had a flattened affect and disturbances in his motivation and mood.  He also demonstrated difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner further noted that suicidal ideation and persistent delusions or hallucinations were present.

The examiner explained that the Veteran's symptoms of reexperiencing, avoidance, anger control problems, loss of interest in activities, social isolation, estrangement, easy startle-ability, hypervigilance, and sleep disturbances were attributable to his PTSD.  His affective symptoms, which the diagnosis section indicated were associated with schizophrenia, included suicidal thoughts, crying spells, sleep disturbance, variable appetite with weight loss, low moods, low energy, memory and concentration problems, and distractibility.  The schizophrenic symptoms were also comprised of auditory and visual hallucinations, delusions, ideas of reference, misinterpretation of the motives of others, and perceptual distortion.  No symptoms were associated with the polysubstance dependence diagnosis.

The GAF score was 45.  The Veteran was deemed capable of managing his financial affairs.  The examiner opined that the Veteran's occupational and social impairment was best described as reduced reliability and productivity.  The examiner stated that approximately 2/3 of the impairment was the result of the schizophrenic disorder; and the remaining 1/3 was due to PTSD.  The examiner observed that the Veteran's substance disorder did not appear to be a significant source of impairment at that time.

There were no significant changes in the psychiatric symptoms reported in a November 2011 VA treatment record.  He stated that he saw his daughter once in a while.  He was still paranoid and delusional, but he was feeling less threatened and his anxiety was down.  The Veteran was dressed cleanly.  His cognition was fair and his judgment was good.  There was no suicidal or homicidal ideation.

During a subsequent March 2012 VA examination conducted by the same examiner, the Veteran's diagnoses, and the symptoms marked as applicable to the diagnoses, were unchanged.  The GAF score was still 45.  The examiner made the same finding that the Veteran had occupational and social impairment with reduced reliability and productivity.  In addition, the symptoms and proportion of impairment associated with each diagnosis was the same as that reported during the October 2011VA examination.    The examiner reported that he still experienced auditory hallucinations, and he distorted what he heard people saying.  The Veteran appeared to report he was feeling less angry as a result of his current medication regimen.

Regarding relationships, the Veteran continued to live separately from his girlfriend.  However, they saw each other nearly every day and spent a good deal of time at each other's homes.  The man from the couple referenced in the October 2011 VA examination was now described as a sort of friend.  However, the man wanted the Veteran to drink with him.  The examiner noted that this man appeared to be taking advantage of the Veteran as the Veteran lacked good assertion skills.  No other friends were reported.  There was no change in the frequency of the Veteran's interactions with his father or the types of activities that he engaged in with his girlfriend.

Although the Veteran had reported during the last examination that there were no recent legal charges, he had since been charged with operating while intoxicated in February 2012.  The Veteran reported that his ex-roommate was the person responsible the Veteran drinking again.  This change happened as early as 2011.  The Veteran reported drinking two beers once per week.  The examiner noted that the Veteran appeared to be vulnerable to pressure from this ex-roommate to drink and lend money, which the friend had not fully repaid.  Nevertheless, the veteran was still found capable of managing his financial affairs.  The VA examiner remarked that the Veteran's impairment due to PTSD was similar to what was indicated in October 2011.  His PTSD condiction was regarded as stable in recent years.  The examiner reported that the Veteran continued to show positive and negative symptoms of schizophrenia.  His affective symptoms appeared to be under fairly good control with his current medication regimen.  The Veteran was considered to be competent as he was cognitively intact.  However, it was concerning that he felt pressured to drink and lend money.

In May 2012, a VA treatment record noted that there were no deficiencies in the Veteran's level or orientation and consciousness, speech, language, thought process or association, or thought content.  The Veteran was not hearing, seeing, or feeling things that were not there, but he sometimes heard a mumbling.  His mood was euthymic, his memory was intact, and his insight and judgment were good.  However, the Veteran was not happy where he was living, and he was anxious.  He did not have suicidal or violent ideation.  The GAF score was still 45.

In June 2012, a VA treatment record noted that the Veteran would be spending three weeks in jail starting in July.  In an October 2012 statement, the Veteran reported that he was charged with assault in May 2012.  Although the exact reason for the charge is unclear, the Veteran prefaced his report of the charge by noting that he yelled and pushed as a result of his impulse problems.  Prior to the Veteran entering jail, a July 2012 VA treatment record reflects that there were no notable changes in his psychiatric symptoms, and his GAF score was the same.  The Veteran stated that his mood was pretty good.  In September 2012, the Veteran reported that his mood had been good, but he had a little depression and anxiety.  He described his time in jail as terrible.  He did not have homicidal or suicidal ideation.

In a February 2013 treatment record from Eyerly Ball Community Mental Health Services, the record stated that the Veteran had difficulty in romantic relationships and friendships.  He had reportedly been "disowned" by his family.  The Veteran was concerned that his relationship with his girlfriend was unstable and that she was being unfaithful with his friend, T.  The Veteran recently had an altercation with T.  that involved him being "forceful" with T. at his girlfriend's apartment building as he believed T. had been stealing her medications.  The Veteran's resulting inability to visit his girlfriend at her apartment complex was the current source of their relationship strain.  The record stated he sometimes had difficulty making phone calls and struggled to meet new people.  The Veteran's only friends were his girlfriend and T.

The Veteran reported anxiety and feeling depressed during that time of year.  His depressed mood occurred 2 to 3 days a week.  He was noted to be isolated and lonely.  He was also having legal problems.  The Veteran denied having current suicidal or homicidal ideation.  He reported experiencing suicidal thoughts in the 1980's.

He also reported hearing an echo when someone said something, and hearing others talk about him after a conversation ended.  In addition, he described a history of visual hallucinations.  He saw "subliminal flashes" when something was not there.  He was a poor historian for remembering when his last hallucination occurred.  He had an ongoing hallucination of his friend T., who he believed was conspiring against him.  The record noted that when the Veteran believed he heard passersby say mean things about him, his response was to keep walking.

Regarding substance use, the Veteran reported that he had been off drugs since 2004.  He described drinking 3 shots of alcohol per day, but his last use could not be confirmed due to his tangential responses.  The mental status screening showed that the Veteran had slow speech, a sad mood, a flat affect, and a blank facies.  No abnormalities were indicated in his dress, hygiene/grooming, attitude, memory, or concentration.  His associations were tangential; and both hallucinations and delusions were noted.  The Veteran had an average level of intelligence, but a poor grasp of information and calculations.  Insight into his illness was also poor.  The Axis I diagnosis was schizophrenia, paranoid type, and the GAF score was 31.

In March 2013, the Veteran reported that his depression was stable.  He still experienced paranoia, believing that the police were out to get him because he drove a certain type of car.  He stated that he was not going to follow up at VA any longer as he believed that people there were laughing at him.  His auditory hallucinations and paranoia had been worse in the morning, so he changed his Risperdal to that time.  He experienced anxiety when he went out in public or met new people.  The Veteran was still in a strained relationship with his girlfriend.  He denied thoughts of hurting himself or others.

During this visit, the Veteran was noted to be unkempt with poor hygiene and grooming.  There were no deficiencies in his affect, speech, facies, attitude, or mood.  He still experienced tangential associations.  In terms of pathological content, hallucinations, but not delusions were noted.

In May 2013, the Veteran reported a big improvement with his new medication, Latuda.  The voices had quieted significantly and he only heard them occasionally; but they were not loud or bothersome.  He also reported having a brighter mood and more energy.  His girlfriend also noticed an improvement in his mood and psychosis.  The Veteran reported plans to spend the evening with her.  He did not have any current suicidal or homicidal ideation.  The examination showed that he alert and oriented with an appropriately groomed affect.  His speech was normal and his mood/affect was neutral.  The Veteran had a good attention span/concentration; and both his remote and recent memory were intact.  His thought process was goal-directed and his associations were direct.  His insight and judgment were fair.  The GAF score increased to 40.

In a June 2013 VA treatment record, the Veteran reported that he was doing ok apart from bad dreams.  The record stated that he was clean looking, casually dressed, and cooperative.  No deficiencies were indicated in the mental status examination of his orientation and consciousness, speech, language, judgment, insight, memory, mood, affect, or thought process and association.  The Veteran heard voices at times, but they were not disturbing.  He did not have suicidal or homicidal ideation.  The GAF score was 45.  In July 2013, he denied hearing voices or having visual hallucinations.  In August 2013, the Veteran was arrested for an OWI.  As his blood alcohol level was .07, the charge was changed to driving under the influence of medications.  This same month, he denied symptoms of depression or anxiety, and he reported that he was sleeping better.  He had intermittent auditory hallucinations, but no command hallucinations.  He denied having paranoid thoughts, or suicidal or homicidal thoughts.  His girlfriend visited him on a daily basis.  He occasionally had 1 to 2 drinks of alcohol.  The Veteran's mood was euthymic, but his affect was blunted.  There were no other significant changes in his mental status findings.  His GAF score increased to 50.  

Later in August 2013, the Veteran called the Veteran Crises Line stating that he had homicidal ideation towards a man making advances on his girlfriend.  When he was contacted by local VA mental health staff, it was determined that no immediate action was needed.  The Veteran confirmed that he had no intent to harm anyone.  On November 4, 2013, the Veteran called the VA National Suicide Prevention Hotline, reporting that he was having relationship issues with his girlfriend.  He was feeling suicidal, but he did not have a plan.  The Veteran committed to safety.  On November 6, 2013, a mental health rapid assessment noted that the Veteran did not have current suicidal ideation.  He had thoughts of harming/killing his friend T.  On a scale of 0 to 5, the strength of his intent was 1.  He had not heard voices telling him to hurt or kill someone else.  However, an addendum stated that it should be noted that the Veteran had no plans to hurt anyone.  He just would become angry and tell people to get away from him.  He agreed to avoid the man who was the biggest concern for the Veteran.

In a subsequent November 7, 2013 record from Eyerly Ball Community Mental Health Services, the GAF score was 50.  The Veteran reported that he drank a 6 pack every 3 weeks to help with his PTSD symptoms.  He still heard voices, but they were not worse.  They were not demanding or derogatory, and he was able to cope with them.  The mental status findings were unchanged.  In March 2014, the Veteran stated that he had stable on his current regiment for a while.  He was not depressed, and his mood was stable.  The Veteran still heard voices, but they continued to not be commanding or derogatory.  The Veteran still had a girlfriend, and she visited him often.  He reported reducing his alcohol intake, stating he had not had a beer for 3 weeks.  The Veteran had a conflict with his friend T. and his girlfriend related to them bringing alcohol into his apartment when he was not drinking.  The Veteran was sleeping well, and he did not have homicidal or suicidal ideation.  There were no significant changes in the mental status findings or diagnoses, but the Veteran's GAF score increased to 60.  On November 14, 2013, the Veteran reported in a VA treatment record that he was "doing pretty good right now."

In April 2014, a record from Eyerly Ball Community Mental Health Services states that the Veteran was hospitalized since his last visit.  He reported being paranoid about people in his apartment building and that a hit man was after him.  The record stated that it was questionable whether the veteran was taking his medication upon admission.  He was discharged with medication that included Risperdal, trazodone, Ambien, and clonazepam.  He was doing better on his medication, but he reported feeling sad that he had to sell his car and was without transportation.  His paranoia had improved, but he still heard his father's voice.  The Veteran also had high anxiety, but he stated that his significant other took his clonazepam.  He denied any current suicidal or homicidal ideation.  He had a dysphoric mood and poor insight and judgment, but the other mental status findings were unchanged.  The GAF score was reduced to 50.  In May 2014, he reported sleeping poorly due to noisy neighbors, but his symptom of hearing voices had not worsened.  He did not experienced visual hallucinations.  He still had a dysphoric mood and no homicidal or suicidal ideation.  His thought process was concrete.  

There were no significant changes noted in August 2014.  In September 2014, the Veteran stated that he constantly felt paranoid and grumpy.  He was involved in a fight with T.  The Veteran was drinking one or two beers per week.  The Veteran's mood was neutral, and his thought process was goal-directed, but there were no notable changes in the other mental status findings.  His GAF score returned to 60.

The Veteran was provided with another VA examination related to his claim in October 2014.  The Veteran presented to the examination adequately groomed and appropriately dressed.  He was alert and fully oriented.  His speech was coherent and goal-directed, but there was no spontaneous conversation.  He had a cooperative attitude, but he had a flat affect and a "mixed up" mood.  The examiner found that his judgment was impaired.  The Veteran's attention was described as distractible, but he was able to recall both remote and recent events during the interview.  The examiner stated that he experienced mild memory loss, such as forgetting names, directions, or recent events.

He still experienced difficult in establishing and maintaining effective work and social relationships.  Although continued to live separately from his girlfriend, she stayed with him about 2 days a week and they saw each other on an almost daily basis.  They dined out together around twice a week and sometimes had dinner with her parents.  He periodically interacted with his neighbors and made complaints about their noise level.  He described a recent argument with a friend and explained why he was unable to trust anyone, stating that others attempted to get him into trouble.  The Veteran used his laptop computer to access email and social networking sites.  He reported that he had been emailing with Britney Spears.  The examiner noted that the Veteran enjoyed auto races, and he reported sometimes hearing special messages intended only for him on the television.  The examiner noted that this was an example of ideas of reference.

The Veteran additionally had disturbances of motivation and mood.  He reported symptoms of anxiety related to feeling on edge at times and excessive worry.  He also experienced depression, but credibly denied that he was thinking of harming himself or others.  He stated that his situational low mood was reactive to specific events and did not last for more than two hours.  He was also angry as he felt that others were gossiping about him.  He also had difficulty in adapting to stressful circumstances, including work or a worklike setting.  There were no manic symptoms or episodes; or obsessive/ritualistic behavior.  

The Veteran also had persistent delusions or hallucinations.  He reported experiencing both auditory and visual hallucinations, ideas of reference, and misinterpreting actions and motivations of others in a paranoid manner.  The delusion related to others spreading bad rumors about him.  He also believed that a race car driver was sending messages to the Veteran asking the Veteran for help with his car.

The Veteran reported that he was able to complete all activities of daily living and instrumental activities of daily living on an independent level.  In this regard, he was able to maintain his personal grooming and hygiene.  While the Veteran did not have a driver's license, he was able to walk, ride a bike, or use public transportation.  He managed his personal finances and described how he paid his bills.  The Veteran was found capable of managing his financial affairs.  

The diagnoses were chronic PTSD and schizophrenia.  The examiner noted that the Veteran was previously diagnosed with a substance abuse disorder.  However, the Veteran currently reported controlled use of alcohol, with 1 to 2 beers per month, and no other substance use.  As such, the substance use problems documented in the past were not part of his current clinical presentation and no diagnosis was listed.  The symptoms associated with PTS included anxiety from reexperiencing, sensitivity to, and avoidance of triggers, arousal symptoms and irritability, a startle response, and sleep disturbance.  The symptoms attributable to schizophrenia consisted of a flat affect, negative symptoms, hallucinations, delusions, and ideas of reference.  The examiner opined that the Veteran's experienced occupational and social impairment with reduced reliability and productivity as a result of his PTSD.  However, when the effects of his schizophrenia were also considered, the examiner opined that the Veteran had total occupational and social impairment.

After the examination, the Veteran noted in a November 2014 statement that he did not know when to tell the truth about his drinking and substance abuse, indicating that he was dishonest when asked about it.  He reported drinking beer when he was uncomfortable.

A November 2014 note from Eyerly Ball Community Mental Health Services stated that the Veteran's mood was basically stable with some irritability remaining.  He reported that his voices were gone with an increase in his Risperdal, but he talked about messages from the radio.  The Veteran's anxiety was most bothersome when he was leaving the house to interact with people.  The Veteran was alert and oriented with no abnormalities indicated in his mood/affect, speech, attention span/concentration, recent and remote memory, fund of knowledge, thought process, or associations.  There was no homicidal or suicidal ideation.  The Axis I diagnosis was schizophrenia, paranoia, and the GAF score was 60.  There were no significant changes in January 2015.

During the August 25, 2015 DRO hearing, the Veteran testified that he still had problems with concentration.  He additionally described memory problems, such as forgetting instructions he received if did not write them down.  The Veteran also heard voices once or twice a month.  He stated that the voices were putting him down or saying something else against him.  Once every three months, he experienced suicidal ideation.  In terms of personal hygiene, he stated that he sometimes had difficulty and took a bath every other day.  The longest period of time he went without a bath was three to four days.  He was vague about problems with brushing his teeth, noting that he had been using upper dentures, but no bottom dentures, for around two years.  However, he stated that he took care of his dentures, soaking them in water or mouthwash nearly every night.  

Regarding relationships, the Veteran stated that he had problems getting along with people and understanding what they were saying due to hearing voices.  The Veteran reported that he did experience anger, but stated that there was usually a reason for this symptom.  He noted that he had been involved with physical fights with one person over the last couple of years, but they had usually been provoked.  The Veteran stated that there had been a few times that the made the first move in the fight.  He stated that he left one person unconscious on the sidewalk a few years ago.  The Veteran indicated that the person hit him and had been damaging property in his apartment.  Although it is unclear whether the Veteran was referring the same event, he also stated that he was involved in an altercation with a gentleman left on the sidewalk a year ago.  He indicated that he was usually verbally attacked before a fight.  He also stated that he did not have friends any longer and he was alone a lot.  However, he described his girlfriend as a friend.  Regarding his substance use, the Veteran stated that he lied about and hid his alcohol use from providers.  The Veteran drank beer two or three times a week.  It was usually two to three beers, but he sometimes drank a six pack.

A subsequent August 31, 2015 VA treatment record stated that the Veteran was drinking 1 to 2 cans of beer a day, and becoming drunk around twice a month.  He did not report using any other substances.  He reported having PTSD symptoms, including nightmares, hypervigilance, problems with crowds, and anxiety.  He had to leave the room at times.  He also heard voices and felt paranoid, indicating that there were times when he felt as though people were putting thoughts in his head.  He also reported feeling depressed, lacking energy, not sleeping well, and occasionally feeling suicidal.  However, he contracted for safety and was willing to get help if he felt that way.  He denied having any manic episodes, apart from one time in a bar when he was asked to leave.  It was unclear form the record when this event occurred.  He reported that he never had any assault problems.  He denied any episodes of violence in the last 10 years.  No problems were noted in the Veteran's appearance, and his speech was normal.  He did not have loose associations, and he was alert and oriented times three.  His memory was impaired for recent events, and his concentration was also impaired.  He had average intelligence and partial insight into his problems.  His judgment was ok.

In November 2015, the Veteran reported that he was doing better and had been sober for around 4 months with no illicit drug use in 10 years.  He reported plans to visit and stay with his sister in January.  He denied having any homicidal or suicidal ideation.  The mental status examination revealed that he was clean and appropriately dressed with a cooperative attitude.  He was alert and oriented times three with no abnormalities in his language or speech.  There were no perceptual disturbances, and his thought content as well as his thought process and association were normal.  His memory was intact, he had partial insight, and his judgment was good.  The record stated that he was no imminent danger of harming himself or others.  In January 2016, he described his mood as ok.  He described being called through the television and feeling paranoid.  He denied having homicidal or suicidal ideation, and there were no other significant changes noted.

In April 2016, the Veteran described feeling kind of depressed due to being tired all the time.  His affect was constricted.  He was unable to do anything except watch TV.  However, he sometimes used a bicycle.  The Veteran's girlfriend lived 3 to 4 miles away.  He denied having homicidal or suicidal ideation.  There no other notable changes reported.  In August 2016, the Veteran stated that he was doing better.  His mood was ok and he was sleeping well, but his energy level was low.  He occasionally felt paranoid and heard voices, but they were not bothering him or issuing commands.  He felt slightly depressed, noting that he had not talked to his girlfriend in 5 days as her father had threatened to put her in an institution if she continued to be in a relationship with the Veteran.  He drank alcohol occasionally, but he denied using illicit drugs.  There were no notable reports regarding his level of orientation and consciousness, speech, language, judgment, memory, or fund of knowledge.  He continued to deny having homicidal or suicidal ideation.

In December 2016, a VA treatment record noted that the Veteran's appearance, behavior, emotional state/dominant mood, and speech were within normal limits.  Memory deficits were noted.  His affect was appropriate.  There were no delusions, hallucinations, or obsessions/compulsions reported.   The record stated that there was no history of violence towards or history of suicide attempts in the last six months.  He did not have homicidal or suicidal ideation.  The record stated that the Veteran's energy level was insufficient.  However, he was alert and oriented times three.  The record also noted that he was able to form and maintain appropriate relationships, and he had a realistic attitude and perception of self.  Although he was compliant with his medical/health routines, he did not have effective coping mechanisms.  

He reported drinking several beers per day starting at noon, but he stated that he was trying to cut back on this alcohol consumption.  He also reported using methamphetamine and marijuana during the previous week.  The record stated that when the Veteran sought treatment for a ST-segment elevation myocardial infarction (STEMI) that same month, he also demonstrated confusion that was thought to be related to alcohol withdrawal.  His confusion was better after he received Clinical Institute Withdrawal Assessment for Alcohol (CIWA) protocol and Lorazepam.  Records from this month reveal that on the same day that the STEMI occurred, the Veteran smoked methamphetamine and drank at least two shots of whiskey.  He was assessed to have a history of paranoid schizoaffective disorder, polysubstance abuse, and daily methamphetamine/pseudoephedrine/alcohol use.

In a January 2017 record from Unity/Point Health, the Veteran was noted to be alert and oriented times three.  He appeared to be well-developed and well-nourished.  He was noted to have a normal mood and affect.  His behavior, judgment, and thought content were also noted to be normal.  His active problem list included diagnoses of anxiety, depression, PTSD, alcohol withdrawal, marijuana use, alcohol abuse, and methamphetamine abuse.  The record stated that cessation of alcohol and methamphetamine was discussed in light of a planned cardiac surgery.

In June 2017, a VA treatment record noted that the Veteran had not used any alcohol or drugs since around January after his heart attack occurred.  The record noted that the Veteran had cancelled several appointments related to psychiatric treatment in the past year due to problems with transportation.  The Veteran had been out of medication for a week or two, and he wanted to have them restarted.  The Veteran reported that antidepressants had helped his mood a great deal, but he had depression and anxiety since his medications had been unavailable.  The Veteran denied experiencing auditory hallucinations, but he did report some paranoia.  The record stated that he was fairly aware of these ideations.  There was a questionable report of visual hallucinations.  He stated that he saw a lightning bolt come through his window and disappear, which was the reason that his television was not working.

He also reported having intermittent homicidal thoughts in relation to no one in particular, often as a result of his paranoia.  He adamantly denied having a plan, intent, or target related to these thoughts.  The record stated that he did not have violent ideation.  The Veteran also contracted for safety and denied having access to guns.  He denied having suicidal thoughts.  The record stated that he was not considered a high risk patient at that time.  The diagnoses were PTSD; chronic paranoid schizophrenia; alcohol use disorder; and polysubstance dependence in remission including cannabis, methamphetamines, and cocaine.

During the visit, the Veteran was cooperative and pleasant with good eye contact.  He was oriented to all spheres in addition to being alert and attentive.  No perceptual disturbances or abnormalities in the Veteran's speech or language were present.  His mood was depressed, and his affect was fairly broad.  Both his thought process and association were normal.  His memory was intact, and both his insight and judgment were good.  He had an average fund of knowledge.

In considering the Veteran's increased rating claim for PTSD, the Board initially notes that during this period, the records have discussed which symptoms were attributable to the Veteran's PTSD and which symptoms were associated with his schizophrenia.  As noted above, the Board has granted entitlement to service connection for the Veteran's schizophrenia.  Thus, the Board will consider psychiatric symptoms associated with both disabilities in determining the appropriate disability rating.  After considering the evidence discussed above, the Board finds that the Veteran should be awarded a higher disability rating of 70 percent for the entire period on appeal, or effective from February 15, 2011.

Throughout this period, the Veteran has reported symptoms of difficulty in adapting to stressful circumstances, symptoms of impaired impulse control, and intermittent suicidal ideation.  The Veteran displayed some, but not all, of the symptoms listed as examples under the 70 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period is serious with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood. 

However, the Board does not find that a disability rating higher than 70 percent is warranted for the Veteran's PTSD during this period.  Apart from considerations of occupational impairment, the Board finds that the evidence does not reflect total social impairment.  The Board notes that the October 2014 VA examiner opined that when the Veteran's symptoms of PTSD and schizophrenia were considered together, he had total social and occupational impairment.  However, the October 2014 VA examination report as well as the other VA examination reports and the treatment records from this period do not demonstrate that he experienced total social impairment.  They instead reflect that the Veteran had difficulty in maintaining relationships.  Despite this difficulty, he was still able to maintain a long-term relationship with his girlfriend throughout the period.  Even though they lived separately, the record indicates that they made consistent efforts to visit with each other and spent a significant amount of time together.  It is notable that he described her as a friend.  The most recent report from the VA treatment record that they had not spoken for several days in August 2016 indicates that this issue was related the result of actions taken by the girlfriend's father rather than a reflection of the Veteran's behavior.  This evidence illustrates the Veteran's ability to maintain relationships and does not support a finding that he has total social impairment or has had total social impairment at any time during the appeal period.  The Board notes that the rating criteria require both total occupational and total social impairment. 

In addition, the Veteran's symptoms are not representative of a 100 percent rating.  The Board does not find that the Veteran experienced a gross impairment in thought processes or communication during this period.  As discussed below, an August 2015 opinion from G.U. related to the Veteran's claim for a TDIU indicated that he could have a communication impairment as well as a gross cognitive impairment for higher level thought processing from his PTSD and psychiatric medications.  However, the VA treatment records are not reflective of this level of impairment.  While the Veteran was noted to have tangential associations in March 2013, they were later reported to be direct in May 2013 and subsequent records indicated they were normal.  His thought process, speech, language, fund of knowledge, and level of intelligence were largely reported to be within normal limits during the appeal period, including in the June 2017 VA treatment record after G.U.'s opinion.  The vast majority of the treatment records did not indicate that the Veteran had a gross impairment in his behavior.  He was repeatedly described as cooperative during his treatment visits, and the records most frequently stated that his behavior was normal.

The Board also notes that the most prevalent report from the treatment records during this period was that the Veteran was fully alert and oriented in all three spheres.  In this regard, the Board notes that G.U. indicated that the Veteran's symptoms caused a safety risk to others and himself.  During this period, the Veteran reported intermittent symptoms of suicidal ideation, and he described getting into physical fights as well as occasional feelings of homicidal ideation towards others.  However, the Board does not find that he was in persistent danger of hurting himself or others.  Nearly all the reports in which suicidal ideation was noted also included information to indicate that the Veteran contracted for safety, did not actually intend to hurt himself, and was future-oriented.  The Veteran's reports of homicidal ideation were similarly paired with caveats that he did not want to harm anyone, and he planned to avoid being near people related to these feelings.  The Veteran also denied having access to firearms.  In addition, he was frequently found to be in no imminent danger of harming himself or others.  The Board finds that the Veteran's reports of physical fights with others are best described as impaired impulse control (such as unprovoked irritability with periods of violence).  Thus, this issue is already contemplated by his 70 percent disability rating.  Moreover, the record indicates that they occurred infrequently so as not to create a persistent danger of harm to others.

In addition, the record does not show that the Veteran had an intermittent inability to perform activities of daily living.  The Board notes that the Veteran was noted to be unkempt with poor hygiene and grooming in March 2013; and he reported waiting several days between baths during the August 2015 DRO hearing.  However, the Veteran reported during the same hearing that he was able to care for his dentures.  The treatment records that preceded and followed the March 2013description reflect that his hygiene and grooming were within normal limits.  During the October 2014 VA examination, the Veteran reported that he was able to complete all activities of daily living and instrumental activities of daily living on an independent level.  The remaining evidence from this period does not suggest otherwise.  In addition, no more than mild memory loss was noted during this period.  He did not experience memory loss for the names of close relatives, his own occupation, or his own name.  The Board acknowledges that the Veteran experienced persistent delusions and hallucinations during this period.  However, as discussed above, they did not cause total social impairment.

The Board also considered the Veteran's GAF scores.  The GAF scores during this period ranged from 31 to 60.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderately severe symptomatology contemplated in the 70 percent rating and support such a rating.  While the Board has considered the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds that the narratives contained in the treatment records and the explanations from the examiners are the most probative evidence of the Veteran's symptomatology.

Based on the foregoing, the Board finds that the Veteran should be awarded an increased disability rating of 70 percent, but no higher, for his service-connected PTSD for the entire period on appeal.  38 U.S.C. § 5107(b).

Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran's TDIU claim was raised in the context of his increased rating claim for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted above, the appeal period for this claim began on February 15, 2011. 38 C.F.R. § 3.400 (o)(2) (2017).  As of this date, the Veteran has been in receipt of a 70 percent disability rating for his PTSD.  Thus, the Veteran has met the schedular criteria for a TDIU for the entire period on appeal.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran contends that he is unable to obtain and secure substantially gainful employment as a result of his service-connected PTSD.  See February 2017 VA Form 21-8940.  The Veteran graduated from high school and obtained an Associate's Degree in a computer-related field.  See March 2013 record from Eyerly Ball Community Health Services.  After the Veteran's separation from the military, he worked as a prison guard for approximately 18 months, and then continued in various factory jobs.  See August 2015 opinion from G.U., ARNP.  Around 1989, he worked for a couple of weeks in a plastic melting recycling plant that made furniture out of melted plastic.  From 1990 to 1998, he began to work part-time, around 10 to 20 hours per month, for the Iowa Coalition performing case management for clients.  He resigned from this job in 1998 due to his inability to perform job duties in light of his cognitive, emotional, and psychological issues.  He has not sought or obtained employment since that time.  He has been using SSA disability benefits.  

In March 2012, the VA examiner provided an opinion regarding the Veteran's ability to secure and maintain employment.  As noted above, the VA examiner noted that the Veteran's impairment due to PTSD was similar to what was indicated during the October 2011 VA examination.  The examiner opined that it was less than likely that the Veteran's service-connected PTSD would make it impossible for him to secure and maintain employment.  The examiner determined that as a result of his PTSD, the Veteran would be predisposed to overact to intrusion in his personal space and feel confined if he had to work in close quarters with others. However, when the effect of the Veteran's PTSD was considered alongside his schizophrenia, the examiner opined that he would be unemployable.

In August 2015, G.U., ARNP, also provided an opinion regarding the Veteran's claim for a TDIU.  G.U. noted that the Veteran's symptoms included mild to moderate sleep disturbance, nightmares, intrusive recall, sensitivity to reminders, problems managing anger, proneness to conflict, flattened affect, hypervigilance, ideas of reference, delusional beliefs, preoccupation with sex, hearing voices, and misinterpreting the motives of others.  She noted that it was conceded that the Veteran had an overall severe degree of mental health illness when considering both the PTSD and the schizophrenia/schizoaffective disorder cumulatively.  G.U. considered the Veteran's Associate's Degree in computer science, but she noted that due to the fact that this degree was obtained in the early 1980's, the associated knowledge base had become obsolete.  G.U. also noted that the Veteran lacked certifications or licenses in any trade or vocation within a sedentary-light work level (or any level of work) and/or within a "non-stressful" realm of duties.

G.U. stated that the Veteran's PTSD would result in impaired cognitive abilities in the workplace, including problems with memory, concentration, attention, and executive functions.  There would also be an impairment in his thought processes, motivation, communication, and impulse control.  In addition, the Veteran's PTSD caused difficulties in adapting to stressful circumstances, social interactions, understanding complex commands, retaining learned material completing tasks, abstract thinking, and maintaining or having effective social relationships and/or interactions.  There would additionally be problems with spatial relations and/or orientation.  Moreover, the Veteran reported experiencing side effects from his current psychiatric medications, including drowsiness, confusion, fatigue, and malaise, that would contribute to the Veteran's gross cognitive impairment for higher level thought processing.  Finally, G.U. noted that the Veteran's symptoms and side effects could cause safety concerns for the Veteran in the workplace as well as his coworkers.  After considering the Veteran's education and symptoms, G.U. opined that it was more likely than not that the Veteran was unable to obtain and maintain substantially gainful employment as a result of his service-connected PTSD.

The Board finds that the opinions of the March 2012 VA examiner and G.U. are highly probative.  Both opinions reflected consideration the Veteran's education, work experience, and the functional effects of his psychiatric symptoms.  As previously discussed, the Board is able to consider the effects of both the PTSD and schizophrenia symptoms as a result of the grant of service connection herein.  As noted above, the Board finds that some of G.U.'s characterizations of the Veteran's symptoms, namely the question of whether he was a safety risk to others or himself and whether he had a gross impairment in cognitive functioning and communication, is inconsistent with the other evidence from this period.  However, her overall conclusion is consistent with the March 2012 opinion and the other evidence from this period.

The record also shows that the Veteran was awarded SSA disability benefits as a result of his psychiatric disability. While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes probative evidence in support of the claim with VA for a TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board also notes that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted  for the entire period on appeal, effective from February 15, 2011.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the Board has considered VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation in addition to a total disability rating.  See Akles v. Derwinski, (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  In light the grant herein of TDIU, the Board has considered whether SMC is raised by the record.  However, the Veteran is only service-connected for his PTSD at 70 percent and constipation at a noncompensable rating.  His now service-connected schizophrenia was considered in his 70 percent rating and award of a TDIU.  Although the Veteran's service-connected PTSD is rated at least 60 percent; in light of the fact that his TDIU award is also based on his PTSD, he is in not in receipt of a 100 percent rating for a single disability that is separate and distinct from the disability that meets the 60 percent threshold.  U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  In addition, there is also no lay or medical evidence that he is housebound or requires any assistance in activities of daily living.



ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD and a substance abuse disorder, diagnosed as schizophrenia, is granted.

Entitlement to service connection for IBS, to include as secondary to service-connected PTSD, is denied.

Effective from February 15, 2011, entitlement to a 70 percent disability rating for PTSD is granted.

Effective from February 15, 2011, entitlement to a TDIU is granted.


REMAND

A remand is needed for the Veteran's service connection claim for GERD to obtain a medical opinion that addresses all relevant theories of entitlement.  In this case, the record has raised the theory that the Veteran's GERD is secondary to his now-service connected schizophrenia.  In September 1996, a VA treatment record noted that the Veteran experienced episodic dysphagia to solids as well as heartburn.  The assessment stated that it was suspected that the Veteran's episodic dysphagia was secondary to his psychotropic medication profile.  In addition, during a July 2008 VA examination, the examiner noted that the Veteran was prescribed multiple medications for his schizophrenia.  In a discussion of side effects of the medications, the examiner noted that risperidone had a side effect of dyspepsia.  In addition, the Veteran reported in a July 2008 VA treatment record that his nurses told him that his nightly heartburn was side effect of constipation.  Consequently, a VA medical opinion related to these theories of entitlement should be obtained on remand.

Regarding the Veteran's service connection claim for a substance abuse disorder, a remand is needed for an adequate medical opinion.  The Board notes that in November 2011, a VA medical opinion stated that the preponderance of the evidence lead to the conclusion that it is less likely than not than not that the Veteran's PTSD caused his substance abuse problems.  However, the examiner did not provide a rationale.  In an August 2015 opinion, G.U., ARNP, opined that the Veteran's substance was more likely than not secondary to, related to, or aggravated by, his service-connected PTSD.  However, G.U. did not address the fact that the Veteran's GERD manifested before his PTSD diagnosis.  In addition, G.U. did not provide a sufficient rationale related to the aggravation prong of secondary service connection.  Consequently a new VA medical opinion should be obtained on remand.  In light the grant of service connection for schizophrenia, the examiner should also consider whether the substance abuse disorder is secondary to this disability.

Regarding the Veteran's service connection claim for a heart disorder, the record reflects that the Veteran had a myocardial infarction that was caused by coronary ischemia due to coronary atherosclerosis.  See April 2017 VA medical opinion.  In a June 2017 VA medical opinion, the examiner stated that substance abuse was a factor associated with the development and progression of coronary atherosclerosis.  Thus, the issue is intertwined with the service connection claim for a substance abuse disorder being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Final appellate review of the Veteran's service connection claim for a heart disorder must be deferred until the appropriate actions concerning the intertwined service connection claim for a substance abuse disorder are completed and the matter is either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his GERD, substance abuse disorder, and heart disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Central Iowa Health Care System dated since July 2017.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's GERD.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

For the Veteran's diagnosed GERD, the examiner should opine as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the GERD was caused by any of the following service-connected disabilities:  (1) the PTSD; (2) schizophrenia; and/or (3) constipation.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the GERD was aggravated by any of the following service-connected disabilities:  (1) the PTSD; (2) schizophrenia; and/or (3) constipation.

3.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's substance abuse disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

For the Veteran's diagnosed substance abuse disorder, the examiner should opine as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the substance abuse disorder was caused by any of the following service-connected disabilities:  (1) PTSD, and/or (2) schizophrenia.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the substance abuse disorder was aggravated by any of the following service-connected disabilities:  (1) PTSD; and/or (2) schizophrenia.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


